UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2015 ITEM 1. REPORT TO STOCKHOLDERS July 31, 2015 Annual Report to Shareholders Deutsche Large Cap Focus Growth Fund Contents 3 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 40 Tax Information 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015 and disturbing market volatility in late summer, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming and, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing remains unclear. In any case, analysts expect the process to be gradual. Meanwhile, Europe’s slow but steady recovery remains on track, and central bank easing should continue to stimulate growth, albeit at the cost of increased volatility. This view may seem overly optimistic in light of recent developments in China. Indeed, our Chief Investment Officer, Asoka Wohrmann, wrote in his September update: "The risks from China’s transformation should not be underestimated. The country has a one-sixth share of global trade, and its growth looks set to be more unpredictable in the future." Nevertheless, he adds "We are still optimistic about the global economy and about most stock exchanges…. Our scenario is based on the assumption that the upswings in Europe and the United States are sufficiently self-supporting not to be derailed by developments in China." We encourage you to visit us at deutschefunds.com for timely information and insights about economic developments and your Deutsche fund investment. With frequent updates from Mr. Wohrmann and our economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. The fund returned 21.12% during the 12-month period ended July 31, 2015, outperforming the 16.08% return of its benchmark, the Russell 1000® Growth Index, as well as the 14.35% average return for the funds in its Morningstar peer group, Large Growth Funds. Investment Strategy The fund invests in large U.S. companies that are similar in size to the companies in the Russell 1000 Growth Index. In choosing stocks, portfolio management begins by utilizing a proprietary quantitative model to rank stocks based on a number of factors, including valuation and profitability. Portfolio management also applies fundamental techniques to identify companies that it believes display above-average earnings growth compared to other companies and have strong product lines, effective management and leadership positions within core markets. The double-digit gain of the index reflects the generally positive environment of the past 12 months. Investors displayed a healthy appetite for risk at a time characterized by slow-but-steady economic growth, robust merger and acquisition activity, and accommodative U.S. Federal Reserve Board (the Fed) policy. Growth stocks performed particularly well, as investors responded to the backdrop of sluggish global economic conditions by gravitating toward companies seen as being in the best position to generate reliable earnings growth. This trend worked in the fund’s favor given our emphasis on companies that are benefiting from positive product stories and longer-term, secular growth themes. Fund Performance Stock selection accounted for almost all of the fund’s outperformance, as our sector allocations made only a modest contribution. Our investments outperformed the benchmark components in eight of the 10 major sectors, with the best results in health care, information technology, consumer discretionary and consumer staples. We are pleased with the broad-based nature of our second-quarter results, as it indicates that our overall stock selection process worked very well. "We have positioned the strategy to capitalize on the ‘pockets of growth’ we see within the market, while tilting away from sectors … with less attractive growth prospects." The fund’s performance was helped by having five stocks taken over during the annual period ended July 31, 2015. Four of these — Omnicare,* NPS Pharmaceuticals, Inc.,* Allergan, Inc. and CareFusion Corp.* — were health care stocks, while the fifth, Pall Corp.,* was an industrial company that provides filtration and fluid control solutions. Notably, our positions in Shire PLC and NXP Semiconductors NV also rose after buying companies — an unusual development since the stocks of acquirers historically underperform immediately after deals are announced. However, at a time in which credit is cheap and top-line revenue growth hard to come by, investors are cheering companies’ efforts to "buy growth" via acquisitions. * Not held in the portfolio as of July 31, 2015. When discussing the impact of merger and acquisition activity on fund performance, it’s important to keep in mind that we don’t invest with the goal of identifying candidates that are likely to benefit from takeovers. However, we believe the buyouts of multiple portfolio holdings are a natural result of our focus on the types of faster-growing companies that can become attractive targets for corporate buyers at a time of slow global growth. Takeover activity was just one of the factors driving the fund’s strong performance in the health care sector. We were also helped by holding an overweight position in the group, which enabled the fund to capitalize on its market-beating performance. In addition, our positions in the biotechnology stocks Celgene Corp. and Medivation, Inc. both performed very well, as did St. Jude Medical, Inc.* We continue to see opportunity within the health care sector, as we believe it represents a bright spot of growth in the market. Biotechnology stocks continue to be heavily represented in the portfolio, with numerous positions in companies that are participating in the drug-discovery renaissance. We also see opportunities in certain HMO and hospital stocks due to strong fundamentals and the potential for additional industry consolidation. * Not held in the portfolio as of July 31, 2015. Our stock picks also performed very well within the technology sector, led by our position in Palo Alto Networks, Inc. We identified Palo Alto as a likely winner in the security space in early 2014, and the company has indeed experienced robust growth amid the rapidly rising demand for security solutions. The fund’s performance in technology was also boosted by positions in NXP Semiconductors NV, salesforce.com, Inc., Analog Devices, Inc.* and Adobe Systems Inc. We continue to favor the technology sector, where we see longer-term strength in important growth themes such as mobility, security and cloud computing. * Not held in the portfolio as of July 31, 2015. In the consumer staples sector, our performance was boosted by our positions in the WhiteWave Foods Co. Natural foods continue to see strong demand as people try to lead healthier lifestyles, which has enabled WhiteWave to generate robust top-line expansion at a time in which packaged-foods companies are generally experiencing negative growth. We believe the robust performance of this investment illustrates the value of our emphasis on stocks with compelling product stories and above-average growth. Energy was the only sector in which our investments lagged the benchmark by a meaningful margin. Our shortfall in this area was partially the result of our position in Pioneer Natural Resources Co.,* which came under pressure due to the weakness in the prices of oil and natural gas. In addition, our position in the oil services company Halliburton Co.* lost ground due to concerns that larger production companies will be compelled to curtail spending. We reduced the fund’s allocation to the energy sector during the second half of the period. The supply picture in the United States has gradually come to have a larger impact on oil prices than the policy set by the Organization of Petroleum Exporting Countries (OPEC), which has led to increased volatility and a reduced visibility. While we continue to hold a positive view on the energy stocks we hold in the portfolio, we believe a lower weighting is warranted due to the heightened level of risk and the potential for slower earnings growth. * Not held in the portfolio as of July 31, 2015. Outside of energy, the fund’s largest detractors were its positions in VMware, Inc.* and Norfolk Southern Corp., as well as its underweight positions in the strong-performing benchmark components Apple, Inc. and Amazon.com, Inc. * Not held in the portfolio as of July 31, 2015. Outlook We have positioned the fund to capitalize on the "pockets of growth" we see within the market, while tilting away from sectors — such as utilities and telecommunications — with less attractive growth prospects. This growth-oriented strategy has worked well during the past year, as investors have been willing to pay a premium for faster-growing companies. More broadly speaking, we remain focused on adding value by identifying individual stocks with compelling secular growth stories and the ability to deliver above-average earnings regardless of broader economic and market conditions. We believe this active, selective strategy is well suited for a time when investors may not be able to depend on the "rising tide" of broader market performance to fuel returns. Ten Largest Equity Holdings at July 31, 2015 (41.4% of Net Assets) 1. Google, Inc. Provides a Web-based search engine 7.1% 2. Visa, Inc. Operates a retail electronic payments network and manages global financial services 5.9% 3. Celgene Corp. A global biopharmaceutical company 4.6% 4. Home Depot, Inc. Home improvement retailer that sells building materials and home improvements products 3.9% 5. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 3.7% 6. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 3.5% 7. Walt Disney Co. Creator of theme parks and motion pictures 3.4% 8. Adobe Systems, Inc. Producer of print and graphic software systems 3.2% 9. The WhiteWave Foods Co. Produces and markets dairy products 3.1% 10. Thermo Fisher Scientific, Inc. Manufacturer of measurement instruments that monitor, collect and analyze information for various industries 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Portfolio Management Team Thomas M. Hynes, Jr., CFA, Director Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995–2004; served as US equity portfolio manager at Citigroup Asset Management from 2004–2007; rejoined Deutsche Asset Management in 2007. — Portfolio manager for US Large Cap Equity: New York. — BS, Fordham University. Owen Fitzpatrick, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001–2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index tracks those stocks in the Russell 1000® Index with higher price-to-book ratios and higher forecasted-growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Large Growth Funds category includes funds that focus on the stocks of companies in rapidly expanding industries and that are projected to grow faster than other large-cap stocks. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary July 31, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/15 Unadjusted for Sales Charge 21.12% 16.05% 7.91% Adjusted for the Maximum Sales Charge (max 5.75% load) 14.15% 14.69% 7.27% Russell 1000® Growth Index† 16.08% 17.75% 8.95% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/15 Unadjusted for Sales Charge 20.20% 15,14% 7.08% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 17.20% 15.03% 7.08% Russell 1000® Growth Index† 16.08% 17.75% 8.95% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/15 Unadjusted for Sales Charge 20.21% 15.19% 7.11% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 20.21% 15.19% 7.11% Russell 1000® Growth Index† 16.08% 17.75% 8.95% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/15 No Sales Charges 21.44% 16.33% 8.17% Russell 1000® Growth Index† 16.08% 17.75% 8.95% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/15 No Sales Charges 21.43% 16.41% 8.33% Russell 1000® Growth Index† 16.08% 17.75% 8.95% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.26%, 2.15%, 1.99%, 1.01% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000® Index that have higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class S Institutional Class Net Asset Value 7/31/15 $ 7/31/14 $ Distribution Information as of 7/31/15 Capital Gain Distributions, Twelve Months $ Investment Portfolio as of July 31, 2015 Shares Value ($) Common Stocks 97.6% Consumer Discretionary 20.3% Hotels, Restaurants & Leisure 1.5% Brinker International, Inc. (a) Internet & Catalog Retail 1.2% Amazon.com, Inc.* Media 5.8% Twenty-First Century Fox, Inc. "A" Walt Disney Co. Specialty Retail 8.3% Home Depot, Inc. L Brands, Inc. O'Reilly Automotive, Inc.* Textiles, Apparel & Luxury Goods 3.5% NIKE, Inc. "B" Consumer Staples 10.1% Food & Staples Retailing 3.5% Costco Wholesale Corp. Rite Aid Corp.* Food Products 5.3% Mead Johnson Nutrition Co. The WhiteWave Foods Co.* Personal Products 1.3% Estee Lauder Companies, Inc. "A" Energy 0.8% Oil, Gas & Consumable Fuels Concho Resources, Inc.* Financials 5.0% Capital Markets 2.4% Affiliated Managers Group, Inc.* Consumer Finance 2.6% Capital One Financial Corp. Health Care 18.9% Biotechnology 6.7% Celgene Corp.* Medivation, Inc.* Health Care Providers & Services 4.3% Anthem, Inc. McKesson Corp. Life Sciences Tools & Services 3.0% Thermo Fisher Scientific, Inc. Pharmaceuticals 4.9% Allergan PLC* Shire PLC (ADR) Industrials 10.3% Aerospace & Defense 2.2% TransDigm Group, Inc.* Electrical Equipment 4.1% Acuity Brands, Inc. AMETEK, Inc. Industrial Conglomerates 2.1% Roper Technologies, Inc. Road & Rail 1.9% Norfolk Southern Corp. Information Technology 27.4% Communications Equipment 2.9% Palo Alto Networks, Inc.* (a) Internet Software & Services 7.1% Google, Inc. "A"* Google, Inc. "C"* IT Services 5.9% Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 2.5% Avago Technologies Ltd. NXP Semiconductors NV* Software 5.3% Adobe Systems, Inc.* Salesforce.com, Inc.* Technology Hardware, Storage & Peripherals 3.7% Apple, Inc. Materials 3.7% Chemicals 1.7% Dow Chemical Co. Containers & Packaging 2.0% Sealed Air Corp. Telecommunication Services 0.6% Wireless Telecommunication Services T-Mobile U.S., Inc.* Utilities 0.5% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $173,924,220) Securities Lending Collateral 4.4% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $10,186,030) Cash Equivalents 2.5% Central Cash Management Fund, 0.10% (b) (Cost $5,858,515) % of Net Assets Value ($) Total Investment Portfolio (Cost $189,968,765)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $190,253,660. At July 31, 2015, net unrealized appreciation for all securities based on tax cost was $53,949,232. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $56,527,470 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,578,238. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at July 31, 2015 amounted to $10,064,554, which is 4.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
